F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         FEB 2 2004
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 DENNIS EUGENE SHAW,

          Plaintiff-Appellant,

 v.                                                    No. 03-3303
                                                       (D. Kansas)
 CHARLES SIMMONS, Secretary of                 (D.Ct. No. 03-CV-3196-GTV)
 Corrections; MICHAEL A. NELSON,
 Warden, El Dorado Correctional
 Facility,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before SEYMOUR, MURPHY, and O’BRIEN, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Dennis Eugene Shaw, acting pro se, 1 appeals the district court’s dismissal

of his claim under 42 U.S.C. § 1983 as time barred. Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.

       On April 24, 2003, Shaw, an inmate at the Larned Correctional Mental

Health Facility, filed suit alleging he was denied constitutionally adequate

medical treatment. His § 1983 claim arises from the prison staff’s refusal to provide

him with pain medication shortly after he injured his back in November 1996. By way of

relief, he seeks compensatory and punitive damages of $1,500,000 from the defendants.

Concluding Kansas’s two-year statute of limitations for personal injury controls the cause

of action, the district court dismissed Shaw’s complaint as time-barred. We agree.

       It is well established that claims sought under § 1983 are subject to the statute of

limitations for personal injury in effect in the state where the alleged violations occurred.

See Garcia v. Wilson, 731 F.2d 640, 642-43, 651 (10th Cir.), aff’d, 471 U.S. 261 (1985).

In Kansas, the applicable period of limitation is two years. Kan. Stat. Ann. § 60-

513(a)(4).2 Because Shaw’s complaint, filed in April 2003, arose from injuries alleged to

have occurred at least six years ago, and because he fails to address this issue in a

meaningful way, his claims are time-barred.


       We construe Shaw’s pro se pleadings liberally. Ledbetter v. City of
       1

Topeka, Kan., 318 F.3d 1183, 1187 (10th Cir. 2003).
       2
        In pertinent part, Kan. Stat. Ann. § 60-513 states: “(a) The following
actions shall be brought within two years: . . . (4) An action for injury to the
rights of another, not arising on contract, and not herein enumerated.”

                                             -2-
       Accordingly, for the reasons stated above, we AFFIRM the decision of the district

court. Finally, we remind Mr. Shaw he remains obligated to make payments as directed by

the district court until the entire balance of the filing fee is paid.



                                             Entered by the Court:

                                             TERRENCE L. O’BRIEN
                                             United States Circuit Judge




                                                 -3-